Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of September 12, 2003
between 1-800 CONTACTS, INC., a Utah corporation (the “Company”), and Brian
Bethers (the “Executive”).  This Agreement shall be deemed to be effective as of
July 9, 2003 (the “Effective Date”).

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Employment.  The Company shall employ Executive, and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement, for the period beginning on the Effective Date and
ending as provided in paragraph 4 hereof (the “Employment Period”).

 

2.             Position and Duties.

 

(a)           During the Employment Period, Executive shall serve as the Chief
Financial Officer of the Company and shall have the normal duties,
responsibilities and authority of such position.

 

(b)           Executive shall report to the Company’s Chief Executive Officer
and such other persons as the board of directors (“the Board”) may direct from
time to time, and Executive shall devote his best efforts and his full business
time and attention (except for permitted vacation periods and reasonable periods
of illness or other incapacity) to the business and affairs of the Company and
its Subsidiaries (as hereinafter defined).  Executive shall perform his duties
and responsibilities to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner.

 

(c)           For purposes of this Agreement, “Subsidiaries” shall mean any
corporation of which the securities having a majority of the voting power in
electing directors are, at the time of determination, owned by the Company,
directly or through one of more Subsidiaries.

 

3.             Base Salary and Benefits

 

(a)           During the first year of the Employment Period, Executive’s base
salary shall be $225,000 per annum (the “Base Salary”), which salary shall be
payable in regular installments in accordance with the Company’s general payroll
practices and shall be subject to customary withholding.  Thereafter, the Base
Salary shall be such higher rate as the Board may designate from time to time. 
As used in this Agreement, the term “Base Salary” shall be deemed to include any
such increases as may be designated from time to time by corporate management. 
During the Employment Period, Executive shall be entitled to participate in all
of the Company’s employee benefit programs for which management employees of the
Company and its Subsidiaries are generally eligible (including the Company’s
stock option program).

 

--------------------------------------------------------------------------------


 

(b)           In addition to the Base Salary, the Board will award an annual
bonus between 25% and 75% of the Executive’s Base Salary with a 50% target of
$112,500 to Executive following the end of each fiscal year during the
Employment.  Executive’s bonus percentage shall be determined using the
following three factors: Company wide profits less advertising expenses;
personal performance (mutually agreeable goals); and the discretion of the Chief
Executive Officer and/or Board members.  In addition to the Base Salary and any
bonuses payable to Executive pursuant to this paragraph, Executive shall be
entitled to the following benefits during the Employment Period:

 

(i)            Reimbursement for the cost of an annual physical examination by a
physician of Executive’s choice;

(ii)           A maximum of twenty days vacation each year with salary, subject
to additional vacation upon executive approval; and

(iii)          Reimbursement for travel, entertainment and other business
expenses reasonably incurred by Executive (including costs associated with the
use of a mobile telephone); and

(iv)                              $500 per month car allowance; and

(v)                                 $400 per month house cleaning allowance; and

(vi)                              $1000 annual tax planning allowance; and

(vii)                           401 (k) — Company will match 50% up to 6%
deferral; and

(viii)                        Paid LTD; and

(ix)                                Paid Life Insurance (Supplemental Life
Available); and

(x)                                   Paid Medical Coverage for self, spouse and
dependants; and

(xi)                                Dental and Vision coverage available; and

(xii)                             Moving expenses up to $100,000 and a
relocation bonus of $35,000 after review of 2003 total bonus earnings.

 

4.             Termination.

 

(a) The Employment Period shall continue until earlier of (i) the fourth
anniversary of the Effective Date (the “Expiration Date”) or (ii) Executive’s
resignation, death or disability or other incapacity (as determined by the Board
in its good faith judgment) or until the Board determines in its good faith
judgment that termination of Executive’s employment is in the best interests of
the Company.  Notwithstanding the foregoing, the Employment Period shall be
automatically extended for an additional year unless either the Company or the
Executive delivers written notice to the other within 60 days of the Expiration
Date of its or his intention not to extend the Employment Period.  In the event
of Executive’s resignation of employment for any reason, (other than a breach by
the Company of paragraph 2(a)) or termination for Cause (as defined herein),
Executive shall not be entitled to receive his Base Salary or any fringe
benefits for any period after the termination of the Employment Period.  Upon
any other termination of the Employment Period, Executive shall be entitled to
receive (i) his Base Salary and health benefits for a period of 12 months
thereafter, and (ii) following the end of the fiscal year in which Executive’s
employment would have been entitled if he remained employed by the Company or
its Subsidiaries for the entire fiscal year (the “Bonus Amount”), (A) 50% of the
Bonus Amount if such termination occurs in the first six months of such

 

--------------------------------------------------------------------------------


 

fiscal year or (B) 100% of the Bonus Amount if such termination occurs in the
second six months of such fiscal year.

 

(b) For purposes of this Agreement, “Cause” shall mean (i) the willful and
continued failure by Executive to perform his duties of the position set forth
herein or his continued failure to perform duties reasonably requested or
reasonably prescribed by the Board, (ii) the engaging by Executive in conduct
which is materially monetarily injurious to the Company or any of its
Subsidiaries, (iii) gross negligence or willful misconduct by Executive in the
performance of his duties which results in, or causes, material monetary harm to
the Company or any of its Subsidiaries, or (iv) Executive’s commission of a
felony or other civil or criminal offense involving moral turpitude.  In the
case of (i), (ii) and (iii) above, finding of Cause for termination shall be
made only after reasonable notice to Executive and an opportunity for Executive,
together with counsel (if requested by executive), to be heard before the Board.

 

5.             Confidential Information.  Executive acknowledges that the
information, observations, data, strategic and development plans, financial
condition, business plans, co-developer identities, business records, customer
lists, clients and suppliers, project records, market reports, employee lists
and business manuals, policies and procedures, information relating to
processes, technologies of theory and all other information which may be
disclosed or obtained by Executive while employed by the Company and its
Subsidiaries concerning the business or affairs of the Company or any other
Subsidiary (“Confidential Information”) are the property of the Company or such
Subsidiary.  Therefore, Executive agrees that he shall not disclose to any
unauthorized person or use for his own purposes any Confidential Information
without the prior written consent of the Board, unless and to the extent that
the aforementioned matters become generally known to and available for use by
the public other than as a result of Executive’s acts or omissions.  Executive
shall deliver to the Company at the termination of the Employment Period, or at
any other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies or reproductions thereof) relating to the Confidential Information,
Work Product (as defined below) or the business of the Company or any Subsidiary
which he may then possess or have under his control.

 

6.             Inventions and Patents.  In accordance with UCA §34-39-1 et.
seq., Executive acknowledges that any invention or part thereof conceived,
developed, reduced to practice, or created by Executive which is:

(a) conceived, developed, reduced to practice, or created by Executive:

(i) within the scope of his employment;

(ii) on Company’s or its Subsidiaries’ time; or

(iii) with the aid, assistance, or use of any of Company’s or its Subsidiaries’
property, equipment, facilities, supplies, resources, or intellectual property;

(b) the result of any work, services, or duties performed by Executive for
Company or its Subsidiaries;

(c) related to the industry or trade of the Company or its Subsidiaries; or

(d) related to the current or demonstrably anticipated business, research, or
development of the Company or its Subsidiaries is (“Work Product”) and belongs
to the Company or such

 

--------------------------------------------------------------------------------


 

Subsidiary.

(e)  (“Intellectual property”) means any and all patents, trade secrets,
know-how, technology, confidential information, ideas, copyrights, trademarks,
and service marks and any and all rights, applications, and registrations
relating to them.

(f) Executive shall promptly disclose such Work Product to the Board and perform
all actions reasonably requested by the Board (whether during or after the
Employment Period) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).

 

7.             Non-Compete, Non-Solicitation.

 

(a)           In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that in the course of his employment
with the Company he shall become familiar with the Company’s trade secrets and
with other Confidential Information concerning the Company and its Subsidiaries
and that his services shall be of special, unique and extraordinary value to the
Company and its Subsidiaries.  Therefore, Executive agrees that, during the
Employment Period and for two years thereafter (the “Noncompete Period”), he
shall not, without the express written consent of the Company, directly or
indirectly own any interest in, manage, control, participate in, consult with,
render services for, or in any manner engage in any business competing with the
businesses of the Company or its Subsidiaries, as such businesses exist or are
in process on the date of the termination of Executive’s employment, within any
geographical area in which the Company or its Subsidiaries engage or plan to
engage in such businesses.  Nothing herein shall prohibit Executive from being a
passive owner of not more than 1% of the outstanding stock of any class of a
corporation which is publicly traded, so long as Executive has no active
participation in the business of such corporation.

 

(b)           During the Noncompete Period, Executive shall not directly or
indirectly through another entity (i) hire any person who was an employee of the
Company or any Subsidiary at any time during the three-month period prior to the
expiration of the Employment Period or (ii) induce or attempt to induce any
customer, supplier, licensee, licensor, franchisee or other business relation of
the Company or any Subsidiary to cease doing business with the Company or such
Subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Subsidiary (including, without limitation, making any negative statements or
communications about the Company or its Subsidiaries) which interference causes
material monetary damage to the Company or its Subsidiaries.

 

8.             Enforcement.  If, at the time of enforcement of paragraph 5, 6, 7
or 8 of this Agreement, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area. Because
Executive’s services are unique and because Executive has access to Confidential
Information and Work Product, the parties hereto agree that money damages would
not be an adequate remedy for any breach of this Agreement.  Therefore, in the
event a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies

 

--------------------------------------------------------------------------------


 

existing in their favor, apply to any court of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce, or
prevent any violations of, the provisions hereof (without posting a bond or
other security).  In addition, in the event of an alleged breach or violation by
Executive of paragraph 7, the Noncompete Period shall be tolled until such
breach or violation has been duly cured.  Executive agrees that the restrictions
contained in paragraph 7 are reasonable.

 

9.             Other Businesses.  As long as Executive is employed by the
Company or any of its Subsidiaries, Executive agrees that he will not, except
with the express written consent of the Board, become engaged in, or render
services for, any business other than the business of the Company, any of its
Subsidiaries or any corporation or partnership in which the Company or any of
its Subsidiaries have an equity interest; provided, that Executive may devote a
de minimis portion of his time to engaging in, or rendering services for, any
such business if such activities do not in any material way interfere with the
performance by Executive of his obligations hereunder and such activities do
not  in any way materially and adversely affect the Company.  Executive shall
notify the Company prior to engaging in any such activities.  Nothing contained
in this paragraph 9 shall limit the provisions of paragraph 7 above.

 

10.           Executive’s Representations.  Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.  Executive hereby acknowledges and represents that he fully
understands the terms and conditions contained herein.

 

11.           Survival.  Paragraphs 5, 6, and 7 and paragraphs 11 through 19
shall survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

 

12.           Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed by first class mail,
return receipt requested, to the recipient at the address below indicated:

 

Notices to Executive:

 

Brian Bethers

3 Saddle Lane

Wayland, MA 01778

 

--------------------------------------------------------------------------------


 

Notices to the Company:

 

1-800 CONTACTS, INC.

13751 Wadsworth Park Drive, Suite D-140

Draper, Utah  84020

Attn:  Board of Directors

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.

 

13.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

14.           Complete Agreement.  This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

15.           No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

16.           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

17.           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
his rights or delegate his obligations hereunder without the prior written
consent of the Company.

 

18.           Choice of Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of Utah, without giving effect to any choice of law
or conflict of law rules or provisions (whether of the State of Utah or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Utah.

 

--------------------------------------------------------------------------------


 

19.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

*              *              *              *

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date written above.

 

 

 

 

 

1-800 CONTACTS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jonathan C. Coon

 

 

 

 

Name: Jonathan C. Coon

 

 

 

Its: Chief Executive Officer

 

 

 

 

 

 

 

/s/ Brian Bethers

 

 

 

 

Brian Bethers

 

--------------------------------------------------------------------------------